UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                                No. 21-CR-246 (RA)
                        v.
                                                                      ORDER
 IRONELLYS PAULINO-NOLASCO,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On May 6, 2021, the Court held a hearing in connection with Defendant Ironellys

Paulino-Nolasco’s motion for release on bail, and alternatively for “temporary release” pursuant

to 18 U.S.C. § 3142(i). See Dkt. 23. Ms. Paulino-Nolasco asks the Court to overturn the

determination by the Honorable Laura T. Swain, who in her Part One capacity held a hearing and

ordered Ms. Paulino-Nolasco detained on the grounds that no “condition or combination of

conditions [existed] that could appropriately assure against flight and danger to the community.”

Dkt. 27-1 at 28. Judge Swain noted (1) the strength of the evidence of Ms. Paulino-Nolasco’s

involvement in the alleged narcotics conspiracy; (2) the fact that Ms. Paulino-Nolasco potentially

has access to significant assets, given the large amount of cash recovered at the narcotics

operation’s stash house; (3) the fact of Ms. Paulino-Nolasco’s frequent travel to, and ties with,

the Dominican Republic; and (4) evidence of “ongoing efforts to conceal evidence or minimize

evidence against defendants in this case.” Id. at 27–29.

       Having heard the parties’ arguments at the bail hearing, and having considered the factors

set out in 18 U.S.C. § 3142(g), the Court declines to disturb Judge Swain’s reasonable

conclusion. See United States v. Petrov, No. 15-CR-66-LTS, 2015 WL 11022886, at *3

(S.D.N.Y. Mar. 26, 2015), aff'd, 604 F. App'x 66 (2d Cir. 2015) (denying motion to reconsider a
previous bail decision where the “Defendant has not demonstrated that the court overlooked

information or incorrectly applied the law, or that to allow the detention order to stand would

constitute manifest injustice.”). The Court has considered, among other mitigating factors, Ms.

Paulino-Nolasco’s lack of a previous criminal record, the offers of guarantees from her family

and friends, and the possibility of releasing her to home confinement under monitoring. The

Court nonetheless concludes that, based on the strength of the evidence of Ms. Paulino-

Nolasco’s involvement in the charged conspiracy, the apparent sophistication and scale of that

operation and its international scope, the prospect of her access to significant cash, and her ties to

the Dominican Republic, Ms. Paulino-Nolasco has not persuaded the Court to set aside Judge

Swain’s prior determination.

       The Court similarly declines to grant temporary release pursuant to 18 U.S.C. § 3142(i),

which is permissible when release would be “necessary for preparation of the person’s defense or

for another compelling reason.” See United States v. Chambers, No. 20-CR-135 (JMF), 2020

WL 1530746, at *1 (S.D.N.Y. Mar. 31, 2020) (“In considering whether there is a ‘compelling

reason’ for a defendant’s release under [§ 3142(i)] . . . a court must balance the reasons advanced

for such release against the risks that were previously identified and resulted in an order of

detention.”). Although the COVID-19 pandemic undoubtedly has made the reality of

incarceration especially difficult, Ms. Paulino-Nolasco has not presented any evidence that she

suffers from health conditions that would make her particularly vulnerable to COVID-related

risks. It is also plainly relevant that Ms. Paulino-Nolasco declined to receive the vaccine that was

offered to her. See Dkt. 27-2 at 2; see United States v. King, No. 16-CR-478-11 (CS), 2021 WL

736422, at *2 (S.D.N.Y. Feb. 24, 2021). Under these circumstances, and in light of the Court’s




                                                  2
above-stated reasons for maintaining Ms. Paulino-Nolasco’s detention, the Court does not find

that any “compelling reason” requires her release from detention.

         For the foregoing reasons, Ms. Paulino-Nolasco’s renewed bail application, see Dkt. 23,

is denied.

SO ORDERED.

Dated:       May 6, 2021
             New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                 3
